I am inclined to the view stated by Mr. Justice ADAMS. If, however, the court was justified in charging on the presumption statute, I think the court should have instructed the *Page 837 
jury that this presumption did not apply to the count based on the alleged negligence in the failure to maintain the crossing in safe condition. Furthermore, if the charge on the presumption statute was justified, the Court should have given the requested charge on contributory negligence as defined in the same Statute. Sections 7051, 7052'and 7053, C.G.L. are all parts of a single statute.